GIERKE, Judge
(concurring in the result):
I disagree with the majority’s holding that appellant’s Fifth Amendment rights were not violated by using his immunized testimony to rebut his post-trial submission to the convening authority. See New Jersey v. Portash, 440 U.S. 450, 99 S.Ct. 1292, 59 L.Ed.2d 501 (1979) (testimony given under grant of immunity may not be used for impeachment in later criminal trial). A court-martial sentence is inchoate until approved by the convening authority. United States v. Goode, 1 MJ 3, 5 (CMA 1975). In determining what sentence he should approve, a convening authority may not consider statements made by an appellant in violation of his rights against self-incrimination. See United States v. Hill, 4 MJ 33 (CMA 1977)(staff judge advocate may not incorporate interview with accused as part of post-trial review unless accused was warned of Article 31 rights). I disagree with the majority’s holding that appellant’s testimony was not used for “criminal trial purposes.” While a dispute about “the terms of [an] immunity grant” arguably might be “collateral to a criminal trial,” 34 *281MJ at 279, in another context, the staff judge advocate in this case used appellant’s testimony against him during a critical phase of the sentencing process.
I believe that appellant’s Fifth Amendment rights were violated; however, after reviewing the record of appellant’s testimony at Cousins’ trial, which was appended to the staff judge advocate’s recommendation, I am satisfied that the violation of appellant’s rights was harmless in this case. Accordingly, I concur in the result.